In this action, brought to recover damages for personal injuries sustained by the plaintiff, as the result of a collision between his wagon and a car, he was allowed by the court to leave the witness stand assisted and, at the request of his counsel, to exhibit himself to the jury in the act of writing his name and of taking a drink of water. The record represents him, through the stenographer's notes, as taking a glass of water with both hands and as spilling the water, *Page 361 
through the trembling of his hands, and as using his handkerchief in the same manner. The point of this exhibition was to illustrate, or to emphasize, his testimony that he could use his hands with difficulty, either to hold things, or to drink a glass of water. The injuries, received at the time of the collision, consisted in the fracture of two ribs and in various minor contusions; which did not prevent his leaving the hospital the day after. He was a man of fifty-seven years of age and it was his claim that, about two months after the accident, he was affected by tremor, or a muscular twitching, and medical testimony was given to that effect and of tests, similar to the one described as made upon the trial. He recovered a verdict of $10,000 and the Appellate Division has affirmed the recovery. Upon this appeal, the only question for our consideration arises upon the exception of the defendant to the plaintiff's being permitted to go through his performances before the jury.
We think that the court should not have stretched its discretion to such an extent and that, while it may not have been an abuse of judicial discretion, it was on the border line of such an error.
The object of all evidence is to inform the trial tribunal of the material facts, which are relevant as bearing upon the issue, in order that the truth may be elicited and that a just determination of the controversy may be reached. It is not objectionable, in these cases, that the evidence may go beyond the oral narrative and may be addressed to the senses; provided that it be kept within reasonable limits by the exercise of a fair judicial discretion. It should be only of a nature to assist the jurors to an understanding of a situation, or of an act, or to comprehend objective symptoms resulting from an injury. Examples of this class of evidence are frequent; in the viewing of the place of an occurrence, in the production of some article relevant to the issue, or in the exhibition of the person and of the marks, or obvious evidences, of injuries sustained. Personal injuries may be simulated and deception may be practiced in such exhibitions; but that can no more *Page 362 
be prevented, than can perjury in testimony. When, however, proof is attempted to be made, by allowing the plaintiff to act out upon a judicial stage before the jurors what he, or his physicians, have testified to be some nervous affection, resulting from an injury, the exhibition is improper because unfair. As something under the sole control of the witness himself, it is beyond the ordinary tests of examination. Nor does such evidence allow of any record, beyond the reporter's notes of what he saw upon the trial. It is intended to prejudice the minds of the jurors and it is calculated to affect the calm judicial atmosphere of a court of justice. The plaintiff, in such cases, has sufficient advantages without adding to them a spectacular illustration of his symptoms. The Appellate Division, in its general jurisdiction to review the proceedings upon trials, might well have ordered a new trial, in the interests of justice. As it is we are compelled to affirm the judgment, with costs, because the matter was discretionary.
PARKER, Ch. J., BARTLETT, HAIGHT, VANN, CULLEN and WERNER, JJ., concur.
Judgment affirmed.